Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 1 of 17



                                               [Logo]
                                            TELEMUNDO
                                          INTERNACIONAL

         Master Agreement for a Volume of Program Licenses and Television Formats

       On the date hereof, September 30, 2014, between TELEMUNDO INTERNACIONAL
       LLC a company existing under the laws of Delaware, United States of North America,
       an office of which is located at 2745 Ponce de León Blvd., Coral Gables, Florida 33134,
       United States of North America, tax identification number XX-XXXXXXX (“Telemundo”),
       and CARACOL TELEVISIÓN S.A., a company existing under the laws of Colombia,
       domiciled at street 103, #69B-43, Bogotá, Colombia, tax identification number
       860.025.674-2 (the “Licensee”) it has been agreed to enter into this master agreement for
       a volume of program licenses and television formats (“Agreement”) which shall be
       subject to the following special terms and general conditions. Telemundo and the
       Licensee shall collectively be referred to as the "Parties".

                                                    Special Terms

       In case of conflict between the special terms and the general terms and conditions of this
       Agreement, the special terms shall prevail. To the extent required by context, words in
       singular include their respective plural forms and vice versa.

       1) PURPOSE: This Agreement defines the terms and conditions under which the
          Licensee receives, on an exclusive basis, from Telemundo the Broadcasting Rights
          with respect to all the Programs (defined below) and the right to purchase Formats
          (defined below) in the Territory (defined below), in consideration of its obligations as
          defined herein.

       2) EFFECTIVE TERM: Two years (“Effective Term”) divided into the following two
          periods:

       a. First Period: January 1, 2015 through December 31, 2015
       b. Second Period: January 1, 2016 through December 31, 2016.

       3) TERRITORY: Colombia

       4) BROADCASTING RIGHTS: The rights granted to the Licensee for the
          transmission of the Programs (defined below) and acquisition of the Formats (defined




                                                                                                1




                                                                                     CR1.01.0084
                                                                   Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 2 of 17



          below) through the Media (defined below), according to the terms of this Agreement
          and the Notices (defined below).

       5) MEDIA:

          a. Open Television, with exclusivity.

       Telemundo reserves all the rights of exploitation of the other media and/or of those not
       granted to the Licensee with exclusivity, including, without limitation, Pay-Per-View
       Television, Premium Cable, satellite, Home Video, HDTV, Internet, digital exploitation,
       wireless devices, cellular telephony and any other means of communication now or
       hereinafter existing.

       6) PROGRAMS: Includes: (i) all the programs of Telemundo’s catalogue which shall
       have been produced outside the Territory, which may be premieres, i.e., not broadcasted
       in the Territory before this Agreement (“Premieres”) (ii) the programs that shall have
       been previously broadcasted in the Territory by the Licensee under the terms of this
       Agreement or before, as well as the programs previously broadcasted by third parties in
       the Territory and that are available to be granted under license to the Licensee (“Reruns”),
       (iii) Co-Productions or special productions available in the Territory (“Co-Productions”)
       and (iv) any programs produced in the Territory, the price of which shall be timely
       negotiated (“Colombian Programs”). Premieres, Reruns, Co-Productions and Colombian
       Programs shall be collectively referred to as the “Programs”, and individually as a
       “Program”.

       7) FORMATS: It refers to the distinctive elements of a Program, including, without
       limitation, the title, configuration, studio design, general concept, the framework within
       which the characters or participants operate, special effects, themes, premises, design,
       illustration, composition, know-how, trademarks used to produce the program or any
       other distinctive feature of such Format (“Format”).

       If the Licensee wishes to acquire the rights to a Format, the price and exploitation
       conditions thereof shall be negotiated by the Parties at the appropriate time.

       8) BROADCASTING TERM: The Licensee shall be entitled to Broadcast each Program
       during the following terms, as defined below:
          a. Open Television: One (1) year following the date established in the relevant
              Purchase Order (“Broadcasting Term”).

       10) NUMBER OF BROADCASTINGS:
          b. Open Television: One (1) Broadcasting of each of the Programs.

       11) RIGHT OF FIRST REFUSAL: Telemundo shall give written notice to the Licensee
       of the Programs available in the Territory, including a demo and the first two (2) episodes,
       and in the case of Formats, Telemundo shall send for the Licensee’s consideration written
       and audiovisual information thereof (“Notice”). The Licensee shall be entitled to a right
       of first refusal within the Territory to choose the Programs and/or Formats included in

                                                                                                 2



                                                                                      CR1.01.0085
                                                                    Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 3 of 17



       each Notice (“Right of First Refusal”). The Licensee shall have thirty (30) business days
       following receipt of the Notice to exercise the Right of First Refusal through a written
       communication addressed to Telemundo. Following the thirty (30) business days,
       Telemundo may grant the license to third parties within the Territory of any Programs
       and/or Formats that the Licensee failed to purchase within the above specified time frame.

       12) PURCHASE ORDERS: For each Program selected by the Licensee, Purchase
       Orders shall be issued specifying the Program and the applicable terms pursuant to the
       form included in Annex A. Following the issue of the Purchase Order, the purchase price
       of the Program(s) shall apply immediately to the Minimum Guarantee (defined below)
       for the respective period, irrespective of whether the Licensee broadcasts the Program(s)
       or not. Each Purchase Order shall establish the Broadcasting Rights of the Program(s).
       However, the Broadcasting of the Program(s) shall commence within a period that shall
       not exceed one year following the date of the relevant Purchase Order (“Effective Term
       of the Purchase Order”). The Licensee undertakes to start broadcasting within the
       Effective Term of the Purchase Order; however, Telemundo may extend the Effective
       Term of the Purchase Order where required to end the broadcasting of the Program, in
       accordance with provisions of section 16. In addition, all of the General Terms and
       Conditions of this Agreement shall be deemed to be included. Each Purchase Order shall
       be issued in two (2) original copies signed by both parties.

       If the Licensee wishes to acquire any Format, the parties shall timely negotiate the terms
       and conditions, as well as the value thereof.

       13) PRICE OF THE PROGRAMS: The total price allotted to each Program against the
       relevant Period Value shall be calculated by multiplying the applicable value or price per
       episode in the respective period, by the number of episodes of the Program included in
       the relevant Purchase Order (“Price”). For the purposes of this section, the episodes of
       each Program are based on an average duration of one (1) commercial hour each.

          a. First Period Prices: From January 1, 2015 through December 31, 2015 (“First
             Period”), the following prices shall apply per episode of each Program within the
             Territory:

                                              Programs
             Broadcasting Time          Price per Episode for       Price per Episode for
                   Slots                      Premieres                    Reruns
           Morning                            $2,097.00                   $1,048.50
           Prime                              $8,387.00                   $4,193.50
           Non-Prime                          $4,194.00                   $2,097.00
           Co-Production                     $13,979.00                   $6,989.50
                                                                                               3




                                                                                    CR1.01.0086
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 4 of 17



          b. Second Period Prices: From January 1, 2016 through December 31, 2016
             (“Second Period”), the following prices shall apply per episode of each Program
             within the Territory:

                                              Programs
             Broadcasting Time          Price per Episode for       Price per Episode for
                   Slots                      Premieres                    Reruns
           Morning                            $2,202.00                   $1,101.00
           Prime                              $8,807.00                   $4,403.05
           Non-Prime                          $4,404.00                   $2,202.00
           Co-Production                     $14,678.00                   $7,339.00

       13) CONTRACT VALUE: Irrespective of the number of Programs broadcasted or not
       by the Licensee, the Licensee shall pay Telemundo the following minimum values
       applicable to each period, during the Effective Term hereof.

          a. First Period: First Period Value: The Licensee shall pay Telemundo eight
       hundred and fifty thousand United States Dollars (US$850,000) as First Period Value.
       The Price of any Program and/or Format included in Purchase Orders issued during the
       First Period shall be applied to the First Period Value. The Licensee shall pay Telemundo
       the First Period Value in twelve monthly and consecutive payments, eleven of seventy
       thousand eight hundred and thirty-three United States Dollars and thirty-three cents
       (US$70,833.33), and a final payment of seventy thousand eight hundred and thirty-three
       United States Dollars and thirty-seven cents (US$70,833.37). The first payment shall be
       due on January 15, 2015.

          b. Second Period: Second Period Value: The Licensee shall pay Telemundo eight
       hundred and ninety-two thousand five hundred United States Dollars (US$892,500.00)
       as Second Period Value. The Price of any Program and/or Format included in Purchase
       Orders issued during the Second Period shall be applied to the Second Period Value. The
       Licensee shall pay Telemundo the Second Period Value in twelve monthly and
       consecutive payments, eleven of seventy-four thousand three hundred and seventy-five
       United States Dollars (US$74,375.00), and a final payment of seventy-four thousand
       three hundred and seventy-five United States Dollars (US$74,375.00). The first payment
       shall be due on January 15, 2016.

       14) PROGRAMS AND/OR FORMATS PURCHASED UNDER OR IN EXCESS
       OF THE MINIMUM GUARANTEE:

          a) Programs and/or Formats Purchased Under the Minimum Guarantee: If,
             during any Effective Term, the Licensee purchases less Programs and/or Formats
             than the Minimum Guaranteed, the Licensee shall pay the total amount applicable
             to the Minimum Guarantee for the relevant Period and shall not be entitled to any




                                                                                              4




                                                                                   CR1.01.0087
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 5 of 17



              reimbursement therefor. For the purposes of calculating the applicable Minimum
              Guarantee, Telemundo shall submit to the Licensee an annual report with detailed
              information on the payments made as of the relevant date by the Licensee, as well
              as the Purchase Orders issued as of the date of such report (“Annual Report”).

          b) Programs and/or Formats Purchased in Excess of the Minimum Guarantee:
             If, during any Period, the Licensee purchases more than the Minimum Guaranteed
             amount, the Licensee shall pay Telemundo the Price for the Programs and/or
             Formats purchased in excess. Payments under this section will be in addition to
             the monthly payments provided for in the Agreement as Minimum Guarantee, and
             the parties shall timely agree on the payment terms of these Purchase Orders
             issued in Excess of the Minimum Guarantee.

       15) PROGRAMS UNDER PRODUCTION: If any Purchase Order includes Programs
       still under production as of the date of signing the relevant Purchase Order (“Programs
       Under Production”), the following shall apply:

          c) Higher or Lower Number of Episodes: If, once the Purchase Order has been
             issued, Telemundo becomes aware of the fact that any Program Under Production
             will have a higher or lower number of episodes than as indicated in the relevant
             Purchase Order, Telemundo shall immediately give notice thereof to the Licensee,
             and:

                  i.   If such notice is sent within the same Period during which the original
                       Purchase Order was issued, Telemundo shall issue an amendment with the
                       new and final number of episodes and the new value of the Purchase Order,
                       which shall be applied to the Minimum Guarantee of that same Period;

                  ii. If the notice is sent in the period following the issue of the Purchase Order
                      (i.e., the Purchase Order is issued in the First Period and Telemundo
                      notifies the Licensee that a Program Under Production will end with a
                      number of episodes that differs from the number specified under such
                      Purchase Order during the Second Period), Telemundo shall issue an
                      amendment with the new and final number of episodes and the new value
                      of the Purchase Order. In such event, the Licensee shall receive a credit (or
                      debit, as the case may be) for the Price of each episode under or in excess
                      of the final number of episodes of the Program, which shall be applied to
                      the Minimum Guarantee of the Period in effect at the time of the
                      notification. The Price applicable to any additional episode shall be the
                      price in effect at the time of the notice.

       16) BROADCASTING OF THE PROGRAMS PURCHASED: The Licensee shall
       have one (1) year following the commencement of the effective term of each Purchase
       Order to Broadcast each Program. Prior to the expiry of the effective term of any Purchase
       Order issued hereunder, if the Licensee requires an extension of the effective term on
       account of the fact that the Broadcasting of the relevant Program has not commenced, the


                                                                                                 5



                                                                                      CR1.01.0088
                                                                   Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 6 of 17



       Licensee agrees to request that Telemundo authorizes such extension prior to the expiry
       of the effective term of the relevant Purchase Order. In the event that Telemundo
       authorizes such extension, the Parties shall sign an amendment to the Purchase Order,
       specifying the terms for the extension. Following the expiry of the Effective Term hereof,
       the Licensee’s right to undertake/continue with the authorized Broadcasting of the
       Program purchased under Purchase Orders shall be subject to the Licensee’s payment of
       all sums and compliance with all of the obligations provided for hereunder.

       17) EXTRAORDINARY RENEGOTIATION EVENT: If, due to unavailability,
       Telemundo is unable to offer the Licensee a number of Programs and/or Formats
       sufficient to comply with the Minimum Guarantee, in any period of the Effective Term,
       Telemundo shall give written notice thereof to the Licensee, and such Minimum
       Guarantee shall be subject to renegotiation by the Parties. In addition, if during the
       Effective Term of the Agreement any public entity or government agency enacts any law
       or regulation which limits the broadcast of the number of Programs produced outside of
       the Territory that could be broadcasted by the Licensee in accordance with the terms of
       this Agreement, and such limitation has a material impact on the Licensee’s capacity to
       comply with the terms hereunder, the parties mutually agree to renegotiate the terms of
       the Minimum Guarantee in effect at the time such law or regulation enters into full force
       and effect.

       18) NOTICES:

        Telemundo:                                   Licensee:
        Telemundo Internacional, LLC                 Caracol Televisión S.A.
        2745 Ponce de León Blvd.                     Calle 103, #69B-43
        Coral Gables, FL, 33134                      Bogotá, D.C
        USA                                          Colombia
        Attention: Business Affairs                  Attention: Jorge Martínez

        Cc:
        Telemundo Internacional, LLC
        Business & Legal Affairs
        2290 West 8th Avenue
        Hialeah, Fl 33010
        USA


                                 END OF THE SPECIAL TERMS
                                                                                               6




                                                                                    CR1.01.0089
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 7 of 17




                                  General Terms and Conditions

       The licenses granted for each of the Programs under this Agreement, and evidenced by a
       Purchase Order, shall be subject to the following terms and conditions.

       1. DEFINITIONS: In addition to any term defined in the special terms and conditions,
          capitalized terms used in this Agreement, shall have the following meanings:

                 a. Affiliate means any other person directly Controlled by the relevant
                    person, and any person with respect to another person, where both are
                    under the joint Control of the same person. Telemundo Internacional LLC,
                    Telemundo Network LLC and Telemundo Television Studios LLC are
                    under the control of the same person, and consequently are mutual
                    Affiliates. Any entity directly controlled by Telemundo Internacional
                    LLC, Telemundo Network LLC and Telemundo Television Studios shall
                    be deemed to be Affiliates thereof. For clarification purposes, neither NBC
                    Universal Inc., nor General Electric Inc. shall be deemed to be Affiliates
                    hereunder.

                 b. Closed Circuit means any Broadcasting by individual cable system,
                    located in the Territory, which does not constitute by itself a cable /
                    satellite program service, which is broadcasted in limited areas such as a
                    hotels, oil platforms, trains, aircrafts, etc.

                 c. Premium Cable means any Broadcasting, by any means, of a television
                    program service, for which members of the public pay a separate charge,
                    either regularly or on a pay-per-view basis, in addition to a regular charge
                    for the Basic Cable service.

                 d. Digital Catch Up means the right to offer and make available programs
                    online, concurrently with the relevant Broadcastings by Open Television,
                    or on a “upon demand” basis (i.e. after such Broadcastings), so they can
                    be accessed by the relevant users, located in the Territory, through any
                    connected device (as the term is currently used in the television industry).

                 e. Control means the power to manage or determine, directly or indirectly,
                    the management and the policies of a Person, either by the ownership of
                    common shares, by contract, or otherwise. The terms Controlled and
                    Controlling shall be construed accordingly.

                 f. Broadcasting means any transmission, distribution, broadcasting,
                    exposure or presentation of any audiovisual program, including without
                    limitation any air signal, cable, satellite, microwave, Internet, online,
                    satellite antenna, LPTV station, closed circuit television circuit, HD
                    television, radio (for purposes of simulcast only); and any services
                    distributing multiple channels from an individual or multiple point, all by
                    subscription, license, lease, sale or on any other basis, and any existing or
                    future transmission or reception method.
                                                                                                7


                                                                                    CR1.01.0090
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 8 of 17



                  g. Law means any present or future law, bylaws, regulation, provision, court
                     decision or similar order.

                  h. Promotional Material means any summary, audio or video extract, (fixed)
                     photograph, advertisement advance, press kit or similar materials,
                     produced to promote and/or advertise the Programs.

                  i. Talent means any actor, director, producer, writer or script writer,
                     presented or participant, and any other essential personnel involved in the
                     creative process and in producing the Programs.

                  j. Open Television means any Broadcasting of a television program service
                     by open VHF or UHF signal, so that the audio and video of such program
                     can be received without any charge to the viewer, by a roof antenna or TV
                     set. “Open Television” includes any retransmission of a UHF or VHF
                     signal by cable, satellite or any online system.

                  k. Pay Television means any Broadcasting, by any means, of a Television
                     program service: (i) included as a part of a program service package, for
                     which any members of the public pay a regular charge for the right to
                     receive such service package, and (ii) for which a separate charge is not
                     usually collected for the right to receive such service.

       2. LICENSE: Telemundo hereby grants, and the Licensee accepts, a limited license
          under copyright to Broadcast each Program in the Territory during the Effective Term
          hereof, in the Media, as agreed under the special terms. The Licensee hereby states
          and acknowledges that the scope of its rights to the Programs is only as licensed
          hereunder. Accordingly, the Licensee has no rights to the name, trademark or any
          other item appearing therein or related thereto, nor to any other chapter or subsequent
          translation thereof or sequel thereto, relating to the plot, characters, and the like.

       3. GUARANTEE: Telemundo and the Licensee hereby state that they have the full
          right, power and authority to agree to, execute and deliver this Agreement, and that
          there is no Agreement with any other firm, person or company that might in any
          manner interfere with any of the powers stated herein. Likewise, Telemundo hereby
          states that it has full rights to Broadcast such Programs, which are free from any
          restriction that could hinder the exercise of any rights thereto by the Licensee.

       4. COSTS OF DELIVERY, RISKS AND INSURANCE:

                  a. The Licensee shall be responsible for any risks, costs and expenses
                     (including any insurance, freight, customs duties) arising by reason of the
                     delivery of technical or advertising materials (including movies, videos,
                     cassettes, DVDs, promotional materials, and the like) by Telemundo to the
                     Licensee in order to perform this Agreement. Such technical materials
                     shall consist in any copies – but in no case any master copies- of the


                                                                                               8



                                                                                    CR1.01.0091
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 9 of 17



                   relevant cassettes or videotapes. At the time indicated by Telemundo, and
                   insofar as the Licensee does not require the use of such material to perform
                   this Agreement, as determined by Telemundo hereunder, the Licensee
                   agrees to deliver the materials to such third party as Telemundo may
                   indicate. In the latter case, the third party receiving the materials shall be
                   responsible for the costs of delivery and any other costs, risks and
                   expenses arising at the time of such delivery of materials to the third party.
                   In any case, any risks, costs and expenses arising at the time of the re-
                   export of such materials to their place of origin, i.e. to Telemundo, shall
                   be paid for by whoever delivers the materials to the latter. Any delivery of
                   technical and advertising materials referred to in this clause (by any route)
                   shall be made by companies such as Federal Express, UPS, DHL or any
                   other company designated and/or approved by Telemundo.

                b. The Licensee shall return the Technical Materials to Telemundo in the
                   same condition as they were received, except normal wear and tear.
                   Otherwise, the Licensee shall pay the cost of any copy(ies) damaged or
                   lost during the time they were in possession of the Licensee, or in transit
                   returning to Telemundo, and shall further assume any liability that could
                   result from such damage or loss. As to any damage or defect the Material
                   may have at the time it is received by the Licensee, the paragraph hereof
                   “Other Duties of the Parties” shall apply.

                c. For each episode of one or multiple Programs that is lost, stolen, damaged
                   or harmed during the time elapsed from the reception thereof by the
                   Licensee and its delivery to a third party or, as the case may be, to
                   Telemundo, the Licensee agrees to pay Telemundo an amount equal to the
                   cost incurred by Telemundo to replace each episode. It is understood,
                   however, that such payment shall not imply in any manner an assignment
                   of rights by Telemundo to the Licensee or any other person whatsoever,
                   with regard to the damaged or lost episode.

                d. The Licensee hereby acknowledges that it may not take any Programs by
                   satellite, except with prior written authorization by Telemundo.

       5. COPYRIGHTS, TRADEMARKS, SOUND AND MUSIC TRACK:

                a. The Licensee hereby agrees to include, in each and any Broadcasting of
                   the Program(s), any indication relating to copyrights, i.e., essentially, any
                   mention of artistic and intellectual property of the professional and
                   technical team upon the Program(s), as they are found in the version of the
                   Program(s) related to the transmission rights assigned by Telemundo
                   hereunder. Such professional and technical team consists, without
                   limitation, of actors, artists, directors, producers, script writers, other
                   writers, and any other persons engaged for the purpose of producing and
                   transmitting the Program(s). The Licensee shall under no circumstance
                   omit such credits in the Program(s) broadcasts, nor shall it perform or
                   allow to be performed, within the Territory, any act or thing that may
                   adversely affect any copyright or trademark associated to the Program(s).
                                                                                               9


                                                                                   CR1.01.0092
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 10 of
                                      17


                     The Licensee shall give notice to Telemundo of any third party act or thing
                     it becomes aware of, which may violate or intend to violate or threaten
                     such rights or trademarks.

                 b. The Licensee agrees to perform and acknowledge any other duties
                    resulting from any artistic or intellectual property rights held by artistic,
                    creative, professional and technical personnel of the Program. Such rights
                    include, without limitation, collecting and paying any public
                    communication rights, such as royalties for the broadcasting of music
                    embedded in the Program, and any royalties for the public broadcast
                    and/or performance to the talent and other artists; such payments shall be
                    made to the relevant collecting association. The Licensee shall keep
                    Telemundo harmless from and against any claim made in such respect,
                    which results in a breach of such duty. The Licensee shall also take any
                    necessary steps to safeguard the rights licensed hereunder, and shall give
                    notice to Telemundo of any duplication or exploitation of the Program(s)
                    by any third parties, and assist Telemundo in preventing and/or stopping
                    such violation.

                 c. Likewise, the Licensee hereby agrees to broadcast the Program(s) without
                    any alteration, replacement or change whatsoever to the original sound
                    and/or music track thereof (vocal, instrumental, digital or otherwise), i.e.
                    as it relates to the Program version corresponding to the broadcasting
                    rights assigned hereunder.

                 d. The Licensee shall coordinate, solely and exclusively through Telemundo,
                    any trip, tour and/or visit to the Territory, relating to any promotion of the
                    Program(s) by any actors, talents and/or artists involved in the Program(s).

                 e. Any broadcast of any part of a Program shall be considered as a full
                    broadcast, except in the case of trailers lasting up to three (3) minutes, used
                    to promote the relevant Program.

                 f. The Licensee may promote the Program on its website, provided that the
                    promotion does not exceed sixty (60) seconds, is geo-blocked to the
                    Territory, and includes information exclusively and directly associated to
                    Program Broadcasting by authorized Media (tune-in information referred
                    to the day and time of the Program Broadcast and other similar details). If
                    any such promotion results in any public broadcast payments, such as
                    royalties for broadcasting music included in the Program(s) promotion on
                    an Internet website, the Licensee shall be fully liable for such payments.

                 g. The Licensee shall give notice to Telemundo of each broadcast of the
                    Program.

      6. PROHIBITION TO ALTER THE NATURE AND/OR EDIT A PROGRAM(S):
         The Licensee may not edit, add, subtract or otherwise change the Program(s) or any
         constituent episodes thereof, which shall be broadcasted in a version that is identical

                                                                                                10


                                                                                      CR1.01.0093
                                                                   Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 11 of
                                      17


         to the version whose Broadcasting rights are assigned hereunder. Such prohibition
         includes, without limitation, any material edition and/or other alteration to the title,
         length, dialogs and sound or music track of each Program episode.

      7. AMENDMENTS: This Agreement may not be amended without written approval by
         both Parties.

      8. AGREEMENT ASSIGNMENT. NO AGENCY: Telemundo may freely assign or
         transfer this Agreement to any Affiliate, subsidiary or head office thereof. The
         Licensee may not assign nor transfer this Agreement to any third parties, in whole or
         in part, under any circumstance whatsoever, unless the assignment or transfer is
         authorized in writing by Telemundo. The Licensee shall not act as agent for
         Telemundo, nor may it register as such in any territory whatsoever.

      9. ACT OF GOD. FORCE MAJEURE:

                 a. If any delivery of an episode by Telemundo, or the return thereof by the
                    Licensee, is delayed by reason of an act of God or an event of force
                    majeure, such as a hurricane, tornado, cyclone, earthquake, strike,
                    revolution, etc., the delay shall not be considered as a default by the party
                    sustaining the act of God or event of force majeure. In such case, the
                    obligation of the party shall be stayed until the event ceases and the party
                    can reasonably be able to fulfill its duties hereunder. The foregoing shall
                    apply to any delay in the performance of any other obligation of the
                    parties, but in any event the party affected by the act of God and/or event
                    of force majeure shall prove, within five (5) days, that the delay is
                    exclusively due to the act of God or event of force majeure under penalty
                    that the default be deemed to be inexcusable and subject to the general
                    rules herein on the subject of default. Likewise, the party affected by the
                    act of God and/or event of force majeure shall use its best efforts to
                    mitigate the impact of such event, and consequently overcome the delay
                    in the least possible time.

                 b. If the length of the delay is such that the Parties consider the proper
                    fulfillment hereof unfeasible, the Parties shall agree upon the conditions
                    under which the Agreement shall be terminated, without the payment of
                    any amount in addition to the amounts already accrued.

      10. INDEPENDENCE OF THE PARTIES:

             a. The contractual relationship under this Agreement shall be limited to the
                provisions of this document and does not affect in any manner the
                independence existing between the Parties. Therefore, such contractual
                relationship may not be construed as giving rise to an association or
                partnership of any kind whatsoever, or joint venture, agency, or representation
                other than the license regulated herein in relation to certain Program(s). The


                                                                                              11



                                                                                    CR1.01.0094
                                                                  Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 12 of
                                      17


               Licensee may not cause Telemundo to be bound towards third parties in any
               manner whatsoever. Therefore, Telemundo shall not be held liable or
               responsible for the acts or omissions of the Licensee in relation to third parties.

            b. Each Party shall hold the other Party harmless from and against any claim or
               liability arising from the Party’s acts or omissions in relation to the terms
               and/or obligations under this Agreement, including without limitation the
               reimbursement of attorneys’ fees and procedural and/or court expenses.

      11. PAYMENT:

            a. Telemundo shall issue invoices as provided for in this Agreement, and
               payments shall be made by the Licensee on the dates set forth in the special
               part of this document. The Licensee undertakes to pay the total number of
               Broadcasts authorized in this document, regardless of whether such
               Broadcasts have been performed or not. Every fee shall be paid in United
               States dollars by bank transfer according to the following information:

               PAYMENTS WITH ELECTRONIC FUNDS (BANKING WIRE
               TRANSFERS)

               Account name: TELEMUNDO INTERNACIONAL, LLC
               Account number: 4426366968
               ABA #: 026009593
               Swift: BOFAUS3N
               Bank name: BANK OF AMERICA
               Bank address: 901 Main Street; Dallas; TX 75202
               College Park, GA 30349

            b. The Licensee shall report, for every fee paid, the item being settled with such
               payment, in other words, the installment to which such payment relates, i.e.
               specify the allocation of the payment made.

      12. BREACH AND INDEMNITY

            a. A party’s failure to perform any of its obligations hereunder shall entitle the
               other party to render this Agreement automatically terminated and to collect
               such amounts or indemnities as may apply for any direct, indirect, or any other
               damage or loss sustained by the other party as a result of such breach or non-
               performance. Non-performance or breach of an obligation under this
               Agreement that is not duly justified to the satisfaction of the performing party
               within no later than ten (10) days, shall be rendered as damage or loss actually
               sustained by such performing party, with all the consequences arising from
               this Agreement and applicable law.



                                                                                               12




                                                                                    CR1.01.0095
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 13 of
                                      17


             b. The Licensee acknowledges that in the events in which the Licensee fails to
                perform its contractual obligations and Telemundo takes no action to which it
                is entitled under this Agreement and applicable law in response to such events,
                Telemundo’s conduct shall not be construed as a release by Telemundo of the
                obligations not performed or as a waiver of any right to pursue legal actions
                to which Telemundo may be entitled. On the other hand, Telemundo
                acknowledges that in the events that Telemundo fails to perform its contractual
                obligations and the Licensee takes no action to which it is entitled under this
                Agreement and applicable law in response to such events, the Licensee’s
                conduct shall not be construed as a release by the Licensee of the obligations
                not performed or as a waiver of any right to pursue legal actions to which the
                Licensee may be entitled.

      13. OTHER OBLIGATIONS OF THE PARTIES: Notwithstanding such other
          obligations as the Parties shall be required to perform under this document or under
          applicable law for full performance of this Agreement, the parties agree to the
          following terms and conditions:

             a. The Licensee has the obligation to pay Telemundo the total price of this
                Agreement under the terms and conditions voluntarily agreed upon by both
                Parties and contained in the special part of this Agreement. This shall include
                payment of minimum guarantees, excess episodes, as well as such
                amendments or notices as may take place as stated in this document. It shall
                be optional for the Licensee to Broadcast or not the Program(s) in relation to
                which the Licensee acquires Broadcasting rights from Telemundo under the
                terms and conditions of this document; however, this shall not alter or affect
                the obligation contained in this clause in any way, especially the obligation to
                pay the total price agreed upon.

             b. The Licensee shall perform its contractual obligations in compliance with the
                laws, rules, and regulations applicable in the Unites States of America
                (including US regulations on seizures, anti-corruption, and US regulation
                controls) and shall secure and maintain all such approvals, permits, and rights
                as may be necessary for the performance of this Agreement.

             c. Telemundo has the obligation to send the Licensee, on a timely basis, the
                containers (copies) that include the Program in relation to which Broadcasting
                rights have been authorized for the Licensee to be able to physically exercise
                such rights. Upon receipt of the Technical Material by the Licensee, the
                Licensee shall have fourteen (14) days to report any technical flaws and, in the
                event that any such flaws so require in the opinion of Telemundo, Telemundo
                shall replace any flawed episode as soon as possible at no charge for the
                Licensee.

             d. Telemundo shall send, at the Licensee’s request, transcriptions of every
                episode of the Program, provided, however, that they have been made
                available to Telemundo by the relevant producer. In any event, Telemundo


                                                                                             13


                                                                                   CR1.01.0096
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 14 of
                                      17


               shall reserve the full right to suspend delivery of material upon any delay in
               the payments set forth in the special part of this Agreement, notwithstanding
               the indemnities that may apply.

      14. JURISDICTION, APPLICABLE LAW, AND DISPUTE RESOLUTION:

            a. The execution, construction, interpretation, compliance, performance,
               termination, and/or annulment of this Agreement shall be governed by the
               laws applicable in the State of Florida – Unites States of America, without
               giving rise to the application of conflicts of law and/or jurisdiction principles.

            b. Any action, claim, proceedings, or lawsuit (the Actions or Proceedings)
               arising from or relating to this Agreement shall be brought only before the
               Federal or State Courts based in Miami-Dade County, Florida, and each Party
               shall become subject to the jurisdiction of such courts, waiving any other right
               to bring or start Actions or Proceedings in any other jurisdiction.

            c. The Parties represent that any material breach and/or non-performance of any
               of the provisions of this Agreement shall purport an irreparable damage for
               which there is no adequate legal remedy. Therefore, the Parties agree that, in
               addition to any action or remedy to which they may be entitled at law or in
               equity, the performing Party shall be entitled to seek an injunctive relief or
               precautionary measure aimed at preventing a breach or threatened breach of
               this Agreement, as well as to seek specific performance of any of the
               provisions of this Agreement before the courts and in the jurisdictions stated
               herein.

            d. The prevailing Party in any action or proceedings relating to the interpretation,
               construction, performance, or compliance with this Agreement shall be
               entitled to seek reimbursement from the other party of all costs and expenses
               reasonably incurred as a result of such actions or proceedings, including
               attorneys’ fees and experts’ fees.

      15. CONFIDENTIALITY:

            a. The Parties mutually undertake to keep confidential all financial, accounting,
               technical, or other information of which they may become aware under this
               Agreement. Therefore, the parties undertake not to disclose any such
               information for purposes other than the full performance of this Agreement,
               especially not to reveal such information to third parties, except in the events
               in which there is prior authorization in writing from the other party for the
               purpose expressly stated. The parties further undertake to keep the
               information confidential and not to deliver such information to third parties or
               use it for purposes other than the purposes stated in this document, except that:
               (1) it involves information of public domain; (2) it has been acquired or
               developed independently prior to this document; (3) it is required to be
               disclosed by a competent authority as part of tax or legal proceedings; (4) it is

                                                                                              14



                                                                                    CR1.01.0097
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 15 of
                                      17


               required to be disclosed as part of regular review procedures of either Party by
               their parent company, auditors, legal counsel, or the Program producer,
               provided that all these persons are bound by the provisions of this clause.

            b. Notwithstanding the foregoing, the confidentiality obligation agreed upon in
               this clause shall apply to the Parties and their direct or indirect employees that
               may take part in the performance of the material distribution Agreement and
               shall remain in full force and effect for the term of the Agreement, any
               extensions thereof, and three (3) additional years.

      16. TAXES:

            a. The Licensee may deduct any amounts resulting from the withholding tax
               applicable in the Territory to the extent that the payment and value of any
               amounts due to Telemundo under this Agreement are reduced in the amount
               of such withholding tax. Regarding such other taxes as may apply in the
               Territory pursuant to applicable law and/or rules and regulations, the Licensee
               may deduct such other taxes only to the extent previously agreed upon by the
               Parties.

            b. In any event, if the Parties agree that the above amounts shall be discounted
               from the price of the Agreement, that is to say, that the Licensee shall not bear
               such taxes directly, the Licensee shall be required to provide Telemundo with
               the certificates or evidence of any taxes paid and/or amounts withheld, as the
               case may be, no later than fifteen (15) business days following the day on
               which such certificates or evidence have been issued and delivered by the
               competent authority, otherwise the Licensee shall be required to bear them
               directly.

               This Agreement has been executed by the authorized representatives of the
               Parties in two counterparts, each of which shall be deemed to be an original,
               but all of which, taken together, shall constitute one and the same instrument.

            TELEMUNDO                                           LICENSEE
            [signature]                                         [signature]
            MELANIE MONTENEGRO                                  JORGE MARTINEZ
            VICE-PRESIDENT                                      LEGAL REPRESENTATIVE




                                                                                              15




                                                                                    CR1.01.0098
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 16 of
                                      17


                           ANNEX A –PURCHASE ORDER MODEL

                                      PURCHASE ORDER
                                            __-___
                                      DATE: ____________

      On the date hereof, September 30, 2014, between TELEMUNDO INTERNACIONAL
      LLC a company existing under the laws of Delaware, United States of North America,
      an office of which is located at 2555 Ponce de León Blvd., Coral Gables, Florida 33134,
      United States of North America, tax identification number XX-XXXXXXX (“Telemundo”),
      and CARACOL TELEVISIÓN S.A., a company existing under the laws of Colombia,
      domiciled at street 103, #69B-43, Bogotá, Colombia, tax identification number
      860,025,874-2 (the “Licensee”) it has been agreed to enter into a master agreement for a
      volume of program licenses and television formats (“Agreement”). Capitalized terms not
      defined in this Purchase Order shall have the meanings ascribed to them in the Agreement.
      This Purchase Order shall be subject to the terms agreed for the Agreement for the
      Broadcasting of Approved Programs, in the authorized Language, Medium, Number of
      Broadcasts and Territory and shall be further subject to the following terms:

         A) Program: ___ episodes of ________________, each with an approximate
            duration of one (1) commercial hour.

         B) Price per Episode: ____________ (US$______)

         C) Total Value: The Total Value of the license is ___________(US$______).
            (_____ episodes at US$_____ per episode)

         D) Effective Term: One (1) year, from ___________ (or at the end of the broadcast,
            whichever occurs first)

         E) Form of Payment: according to the terms of the “Agreement”.


       TELEMUNDO INTERNACIONAL, LLC:                             LICENSEE:
       ____________________                                      _____________________
      _____________________                                      _____________________
      _____________________                                      _____________________




                                                                                            16




                                                                                  CR1.01.0099
                                                                 Exhibit "H-1" (translation)
Case 1:18-cv-23443-DPG Document 64-13 Entered on FLSD Docket 08/23/2019 Page 17 of
                                      17




                                                     Exhibit "H-1" (translation)
